2017 UT App 190



               THE UTAH COURT OF APPEALS

       MICHAEL E. BAKER AND KATHLEEN M. PAPI-BAKER,
                        Appellants,
                            v.
            PARK CITY MUNICIPAL CORPORATION,
                         Appellee.

                             Opinion
                         No. 20150956-CA
                      Filed October 13, 2017

        Third District Court, Silver Summit Department
                   The Honorable Kara Pettit
                         No. 140500532

              Bruce R. Baird, Attorney for Appellants
         Mark D. Harrington and Polly Samuels McLean,
                    Attorneys for Appellee

JUDGE GREGORY K. ORME authored this Opinion, in which JUDGES
    KATE A. TOOMEY and DAVID N. MORTENSEN concurred.

ORME, Judge:

¶1      Appellants Michael E. Baker and Kathleen M. Papi-Baker
(collectively, the Bakers) sought review in the district court of a
decision, issued by the Park City Council (the Council), denying
their application for a plat amendment. The Bakers filed a
motion for summary judgment, arguing that their proposed
amendment complied with municipal zoning regulations and
that the Council withheld its permission unlawfully. The district
court denied their motion and instead granted the cross-motion
filed by Park City Municipal Corporation (the City). The Bakers
appeal. We affirm.
              Baker v. Park City Municipal Corporation


                         BACKGROUND

¶2      The Bakers are the current owners of “Dority Springs,”
also known as “Lot 83,” located in the Holiday Ranchettes
Subdivision (the Subdivision) in Park City, Utah. The Bakers’
residence sits on the Dority Springs lot. Platted in 1974, the
Subdivision is comprised of approximately 171 acres of land and
102 lots. While the Subdivision does contain seven lots that are
one acre in size or less, including Dority Springs, the vast
majority of the lots range between one and two acres. Twenty
lots in the Subdivision are greater than two acres in size.

¶3     The Subdivision is included within Park City’s “Single-
Family District” zone. Single-family dwellings are among the
allowed uses in the District and, absent a special exception, they
are the only permitted residential dwellings within the
Subdivision. 1 Although the actual density within the Subdivision
is much different, the maximum subdivision density in the
District is three units per acre, which means that each lot must
have an area of at least 14,520 square feet, or one-third of an acre.
Lots within the District have a minimum front-yard setback of
twenty feet, a minimum rear-yard setback of fifteen feet, and a
maximum structural height of no more than twenty-eight feet
above existing grade. According to Park City’s Land
Management Code (the LMC), one of the purposes behind these




1. According to the record, the City’s Land Management Code
provides that within the Single-Family District, duplex
dwellings are permitted only on lots designated for duplexes on
the official plat. Dority Springs is not a designated duplex lot
and it does not have the requisite special exception permitting a
duplex in the Subdivision. The code further provides that
detached guest houses and detached secondary living quarters
are not permitted in the Subdivision.




20150956-CA                      2               2017 UT App 190
              Baker v. Park City Municipal Corporation


land use restrictions is to “allow for Single Family Development
Compatible with existing Developments.” 2

¶4      Although     platted   contemporaneously      with      the
Subdivision’s other lots, Dority Springs is unique among its
neighbors for several reasons. To begin with, Dority Springs is
located on the Subdivision’s outermost rim, across the street
from lots in the Park Meadows Subdivision No. 5. Those lots,
also zoned for single-family dwellings, are much smaller than
the average Subdivision lot and range between one-quarter and
four-fifths of an acre in size. Down the street, there are also
condominiums, a golf course, and a large fitness and recreation
center. But behind and to both sides of Dority Springs, the
Subdivision’s lots are much larger, averaging nearly 1.7 acres.

¶5      Most importantly, Dority Springs is unique among the
Subdivision’s lots because of its unusual history. The lot, which
contains springs and a pond, once served as a convenient water
source for Park City firefighters. But after fire hydrants were
installed, the Park City Fire Department had no need to access
water on the lot. The special character of Dority Springs’
wetlands, including its original utility as a natural water source
for fighting fires, appears to explain why Dority Springs is
exempt from the Subdivision’s Covenants, Conditions, and
Restrictions (the CC&Rs).

¶6     Nearly all lots in the Subdivision are subject to the
Subdivision’s CC&Rs, which expressly prohibit lot owners from
further subdividing their lots. Rather mysteriously, however,
two lots are exempted from the CC&Rs’ limitations. Dority
Springs is one of them. While the CC&Rs themselves do not offer
a reason for Dority Springs’ exemption, the Bakers and the City

2. The LMC does not appear to be readily available as a public
resource. Given this, and the fact that the parties do not disagree
about the content of any relevant provision of the LMC, we rely
on the parties’ and the record’s recitation of its provisions.




20150956-CA                      3               2017 UT App 190
              Baker v. Park City Municipal Corporation


agree that the most likely explanation is that the lot was not
intended for residential development when the Subdivision was
initially platted. They observe that Dority Springs’ first building
permit was not granted until 1993, nearly twenty years after the
Subdivision was established and after the lot had lost its value to
Park City firefighters as a water source. Moreover, while the
CC&Rs exempt Dority Springs from all of the CC&Rs’ generally
applicable restrictions, the plat diagram included with the
CC&Rs also designates Dority Springs as “Open Area.”

¶7     Hoping to take advantage of their exemption from the
Subdivision’s CC&Rs, the Bakers petitioned the Council for a
plat amendment that would allow them to subdivide Dority
Springs and build a house on the newly created lot. As
proposed, their plat amendment and construction plans
complied with all the regulatory requirements of the LMC’s
Single-Family District.

¶8     The Bakers’ petition was referred to the Park City
Planning Commission (the Commission), which held two
separate hearings on the matter. During those hearings, the
Commission heard testimony from the Bakers, other
homeowners who reside in the Bakers’ neighborhood, and a
representative from the Subdivision’s homeowners’ association.
The Commission also heard testimony from a representative of
Alliance Engineering, a civil engineering and surveying firm that
prepared a survey of the site for the Commission’s review.
Finally, the Commission discussed whether the Council should
consider the character of lots outside the Subdivision when
making its decision or restrict the scope of its deliberations to the
Subdivision alone.

¶9    The Commission forwarded a report to the Council in
which it recommended that the Bakers’ requested plat
amendment be denied. The Commission supported its
recommendation with sixty-three “findings of fact” and four
“conclusions of law,” all of which it included in its report, along
with a summary of the evidence it reviewed during its


20150956-CA                      4               2017 UT App 190
              Baker v. Park City Municipal Corporation


proceedings. The Commission’s four enumerated “conclusions
of law” were as follows:

       1. The proposed plat amendment is not consistent
          with the Park City Land Management Code and
          applicable State Law regarding lot combinations.

       2. The public will be materially injured by the
          proposed plat amendment as the proposed plat
          amendment is not compatible with the direct
          neighborhood in terms of lot size and depth.

       3. Approval of the plat amendment does
          adversely affect health, safety, and welfare of
          the citizens of Park City.

       4. There is Good Cause to deny the proposed plat
          amendment as the plat does cause undue harm
          on adjacent property owners because the
          proposal is not compatible with existing Single
          Family development (lots) in the near
          proximity.

¶10 On September 4, 2014, the Council denied the Bakers’
application for a plat amendment. In its notice of denial, the
Council expressly adopted all the findings of fact and
conclusions of law recommended to it by the Commission.

¶11 The Bakers petitioned the district court for review of the
Council’s decision, and the parties filed cross-motions for
summary judgment. In granting the City’s motion, the court
held, first, that the Council’s decision was a “legislative act” and
was therefore entitled to a high degree of deference. 3 In the


3. In support of this conclusion, the district court quoted our
Supreme Court’s decision in Suarez v. Grand County, 2012 UT 72,
296 P.3d 688.




20150956-CA                      5               2017 UT App 190
              Baker v. Park City Municipal Corporation


alternative, the court held that “even if the Council’s denial of
the Plaintiffs’ application were an administrative decision . . .
there is substantial evidence in the record” to support it. Finally,
the district court held that the Council did not act illegally in
declining to find “good cause” for approval of the plat
amendment under section 609(1)(a) of Utah’s Municipal Land
Use Development and Management Act (MLUDMA). 4


             ISSUES AND STANDARD OF REVIEW

¶12 The Bakers appeal the district court’s order granting
summary judgment in favor of the City. “Generally, ‘we review
a district court’s grant of summary judgment for correctness and
afford no deference to the court’s legal conclusions.’” Jones v.
Farmers Ins. Exch., 2012 UT 52, ¶ 6, 286 P.3d 301 (brackets
omitted) (quoting Salt Lake City Corp. v. Big Ditch Irrigation Co.,
2011 UT 33, ¶ 18, 258 P.3d 539). This lack of deference to the
district court’s decision on summary judgment is not moderated
when we are considering an appeal from district court review of
a local land use determination, as explained below.

¶13 In their briefs, the parties devote considerable attention to
the question of whether the Council’s decision should be
characterized as a legislative act or an administrative
determination. At oral argument, however, counsel for both
sides conceded that resolution of this issue is not dispositive and
that the result would be the same in either circumstance. Both
counsel further agreed that courts must accord greater deference
to legislative acts than to administrative ones. In view of these
concessions, we need not decide whether the decision was
legislative or administrative in nature. Rather, we assume for
purposes of this appeal that the Council’s decision to deny the
Bakers’ proposed plat amendment was an administrative act and
apply the more exacting of the two standards of review.

4. MLUDMA is codified in title 10, chapter 9a, of the Utah Code.




20150956-CA                      6               2017 UT App 190
              Baker v. Park City Municipal Corporation


¶14 With that, the Bakers’ arguments on appeal are reduced to
two. First, the Bakers ascribe error to the district court’s
conclusion that the Council’s decision was supported by
substantial evidence and was therefore neither arbitrary nor
capricious. Second, they contend that the Council’s decision was
illegal insofar as it relied on an overbroad interpretation of
“good cause” as that term is used in MLUDMA. 5

¶15 The appropriate standard of review was recently clarified
by the Utah Supreme Court. While we review the district court’s
decision rather than the Council’s decision directly, “[w]e afford
no deference to the [district] court’s decision and apply the
statutorily defined standard to determine whether the court
correctly determined whether the administrative decision was
arbitrary, capricious, or illegal.” McElhaney v. City of Moab, 2017
UT 65, ¶ 26.


                            ANALYSIS

                      I. Substantial Evidence

¶16 We first consider whether the district court erred in
holding that the Council’s decision was supported by substantial
evidence in the record. At the outset, we observe that the laws of


5. The Bakers also argue that the Council’s decision violated
“‘fundamental fairness’ as required by Section 10-9a-102(1)” of
MLUDMA. Yet the section they cite imposes no specific duty on
any municipal authority; rather, the section contains a list of
legislative “purposes” that underpin MLUDMA. See Utah Code
Ann. § 10-9a-102(1) (LexisNexis 2015). Further, the Bakers do not
argue that case law in this state has linked the statutory
language they quote to any affirmative duty on the part of a
municipality. In fact, they concede that “there is no Utah case of
which the Bakers are aware directly construing . . . what
constitutes ‘fundamental fairness in land use regulation.’”




20150956-CA                      7               2017 UT App 190
              Baker v. Park City Municipal Corporation


this state and the jurisprudence of our Supreme Court accord
“[a] municipality’s land use decisions . . . a great deal of
deference.” Springville Citizens for a Better Community v. City of
Springville, 1999 UT 25, ¶ 23, 979 P.2d 332. Accord Utah Code
Ann. § 10-9a-801(3)(a)(i) (LexisNexis 2015) (“The courts shall . . .
presume that a decision [of a land use authority] made under the
authority of this chapter is valid[.]”). Since “local county
planning commissions . . . possess a certain degree of
‘specialized knowledge’ in their fields,” municipal land use
authorities “acting within the boundaries established by
applicable statutes and ordinances” are entitled to a “‘broad
latitude of discretion.’” Carrier v. Salt Lake County, 2004 UT 98,
¶ 28, 104 P.3d 1208 (quoting Patterson v. Utah County Board of
Adjustment, 893 P.2d 602, 604 (Utah 1995)).

¶17 Section 801 of MLUDMA, in effect at the time of the
dispute in this case, provided that a land use authority’s
administrative decision is valid if it is “supported by substantial
evidence in the record and is not arbitrary [or] capricious.” Utah
Code Ann. § 10-9a-801(3)(c) (LexisNexis 2015). 6 “Substantial
evidence is that quantum and quality of relevant evidence that is
adequate to convince a reasonable mind to support a


6. In 2017, the Utah Legislature amended section 801(3) of
MLUDMA and codified the holding of our Supreme Court in
Bradley v. Payson City, 2003 UT 16, 70 P.3d 47, that an
administrative land use decision is “not arbitrary and capricious
if [it is] supported by substantial evidence.” Id. ¶ 10 (citation and
internal quotation marks omitted). Section 801(3)(c)(i) now
provides that “[a] decision is arbitrary and capricious unless the
decision is supported by substantial evidence in the record.”
Utah Code Ann. § 10-9a-801(3)(c)(i) (LexisNexis Supp. 2017).
Section 801(3) was also amended in other respects, none of
which are germane to the case before us. Throughout this
opinion, we therefore cite the version of the Utah Code in effect
at the time this dispute arose.




20150956-CA                      8               2017 UT App 190
              Baker v. Park City Municipal Corporation


conclusion.” Salt Lake City S. R.R. v. Utah State Tax Comm’n, 1999
UT 90, ¶ 7, 987 P.2d 594 (citations and internal quotation marks
omitted). Furthermore, our Supreme Court has held that
“[w]hen a land use decision is made as an exercise of
administrative . . . powers, . . . [the] decision[ is] not arbitrary
and capricious if [it is] supported by ‘substantial evidence.’”
Bradley v. Payson City, 2003 UT 16, ¶ 10, 70 P.3d 47.

¶18 “In determining whether substantial evidence supports [a
municipal land use authority’s] decision we will consider all the
evidence in the record, both favorable and contrary to the
[authority’s] decision.” Patterson, 893 P.2d at 604. “We do not,
however, weigh the evidence anew or substitute our judgment
for that of the municipality.” Springville Citizens, 1999 UT 25,
¶ 24. Rather, “[w]e must simply determine, in light of the
evidence before the [land use authority], whether a reasonable
mind could reach the same conclusion as the [authority].”
Patterson, 893 P.2d at 604. See Carlsen v. Board of Adjustment, 2012
UT App 260, ¶ 8, 287 P.3d 440.

¶19 With these principles in mind, we agree with the district
court that the Council’s decision was supported by substantial
evidence. It was not arbitrary or capricious.

¶20 The Council cited four conclusions as the basis for its
decision to deny the plat amendment. We need not hold that
each one was supported by substantial evidence to conclude that
the Council’s ultimate decision was valid. Where administrative
decisions are concerned, MLUDMA provides that a “land use
authority may approve the . . . amendment of a plat . . . if the
land use authority finds that . . . there is good cause for the . . .
amendment.” Utah Code Ann. § 10-9a-609(1)(a) (LexisNexis
2015) (emphasis added). In its fourth conclusion, the Council
states:

       There is Good Cause to deny the proposed plat
       amendment as the plat does cause undue harm on
       adjacent property owners because the proposal is



20150956-CA                      9               2017 UT App 190
              Baker v. Park City Municipal Corporation


      not compatible with existing Single            Family
      development (lots) in the near proximity.

We conclude that the Council’s fourth conclusion was sufficient
by itself to support a valid administrative determination under
MLUDMA. We therefore need not decide whether the Council’s
first, second, or third conclusions were supported by substantial
evidence.

¶21 The Bakers argue, first, that the Council “did not apply
the standard of Good Cause correctly,” and second, that the
Council’s good cause for denying the plat amendment “is not
supported by substantial evidence in the record.” Turning to
their first contention, the Bakers point out that the Council’s
fourth conclusion determined there was “Good Cause” to deny
their amendment, while the statutory focus is on whether there
is good cause to approve it. See Utah Code Ann. § 10-9a-609(1)(a)
(providing that a land use authority may “approve” a plat
amendment upon a showing of “good cause”). To the extent
they are suggesting that the Council failed to comply with
MLUDMA’s analytical framework for considering proposed plat
amendments, we are unconvinced. 7 The Council may well have


7. In addition to the fact that the Council’s fourth conclusion
does not comport perfectly with the language of section
609(1)(a), the Bakers also point out that the Council’s first
conclusion does not specify precisely which “State Law” stands
as a bar to the Bakers’ request. While it is not altogether clear
from their briefing and oral argument, the Bakers appear to take
the position that these shortcomings amounted to a wholesale
failure on the Council’s part to engage in the “good cause”
inquiry contemplated by MLUDMA. It may be that they hesitate
to make the argument more forcefully because they recognize
that it is futile. As discussed in more detail below, section
609(1)(a) contains discretionary rather than mandatory language.
See Utah Code Ann. § 10-9a-609(1)(a) (LexisNexis 2015)
                                                   (continued…)


20150956-CA                     10               2017 UT App 190
              Baker v. Park City Municipal Corporation


thought that the lack of “good cause” to approve the Bakers’
amendment was readily inferable from its conclusion that there
was “Good Cause” to deny it, and therefore an express
conclusion to that effect would be stating the obvious. In any
event, we will not insist upon absolute linguistic precision before
upholding an administrative body’s decision. The fact that the
Council emphasized the phrase “Good Cause” by capitalizing
both of its component words reinforces our conclusion that
section 609(1)(a) was at the heart of the Council’s analysis when
it adopted its conclusion. 8

¶22 Thus, having determined that the Council’s fourth
conclusion satisfied the administrative “good cause” inquiry
under MLUDMA as a legal matter, we now turn to the Bakers’
second contention, namely that the Council’s conclusion was not
supported by substantial evidence in the record. We hold that it
was.

¶23 Since MLUDMA does not define “good cause,”
municipalities necessarily have some discretion in determining

(…continued)
(providing that a “land use authority may approve the . . .
amendment of a plat . . . if the land use authority finds that . . .
there is good cause for the . . . amendment”) (emphasis added).
Thus, even if the Council had expressly concluded that good
cause existed for the Bakers’ amendment, it would not
necessarily have been obligated to approve it.

8. It is also possible that the Council was merely quoting the
LMC’s “Good Cause” standard, which employs the same
scheme of capitalization in stating that “[p]lat amendments . . .
shall require a finding of Good Cause[.]” The result would be no
different even if that were so, since the “Good Cause”
requirement set out in the relevant provision of the LMC is all
but identical to the “good cause” standard articulated in section
609(1)(a) of MLUDMA.




20150956-CA                     11               2017 UT App 190
              Baker v. Park City Municipal Corporation


what constitutes “good cause” for a plat amendment. And
indeed, the LMC has fleshed out MLUDMA’s otherwise
generalized standard by defining “Good Cause” with some
particularity:

      GOOD CAUSE. Providing positive benefits and
      mitigating negative impacts, determined on a case
      by case basis to include such things as: providing
      public amenities and benefits, resolving existing
      issues and non-conformities, addressing issues
      related to density, promoting excellent and
      sustainable design, utilizing best planning and
      design practices, preserving the character of the
      neighborhood and of Park City and furthering the
      health, safety, and welfare of the Park City
      community.

Under this definition, a reasonable mind could certainly
conclude from the record that there was “Good Cause to deny
the proposed plat amendment as the plat does cause undue
harm on adjacent property owners.”

¶24 First, the Council considered testimony received by the
Commission that Dority Springs was already one of the smallest
lots in the Subdivision. To subdivide it any further would
therefore do nothing to “address[] issues related to density” or
“preserv[e] the character of the neighborhood.” Second, the
Council considered testimony regarding Dority Springs’ unique
history, in addition to a diagram from the Subdivision’s CC&Rs
that designates Dority Springs as “Open Area.” This evidence
suggests that the lot would likely have been made subject to the
Subdivision’s CC&Rs, including the prohibition on the further
subdividing of lots, had Dority Springs originally been intended
to be a building lot instead of open space available to the Park
City Fire Department as a water source. Allowing the Bakers to
subdivide would therefore intensify the impact of their
anomalous exemption, as the CC&Rs prohibit other
homeowners in the Subdivision from subdividing their lots even


20150956-CA                     12               2017 UT App 190
              Baker v. Park City Municipal Corporation


though most are larger than Dority Springs. Accordingly,
approving the Bakers’ request would not “resolv[e] existing
issues and non-conformities” in the Subdivision. Rather, it
would exacerbate them, in derogation of the reasonable
expectations of other homeowners in the Subdivision.

¶25 Moreover, Dority Springs lies within the Single-Family
District, and to remain consistent with the LMC, the Council
considered the express “purposes” that underlie the regulations
applicable to the Single-Family District. 9 One of those purposes,
with our emphasis, is to “allow for Single Family Development
Compatible with existing Developments.” The LMC defines
“compatible” characteristics as those that “integrate with and
relate to one another to maintain and/or enhance the context of a
surrounding [a]rea or neighborhood.” In this regard, the
Commission expressly found—and the Council later agreed—
that “Good Cause” existed to deny the Bakers’ plat amendment
because their “proposal [was] not compatible with existing
Single Family development . . . in the near proximity,” by which
they apparently meant the Subdivision proper and not the
greater area.

¶26 While the Bakers’ proposed plat amendment may have
complied with every LMC requirement applicable within the
Single-Family District, nevertheless the record contains ample
evidence that the subdivided plat they proposed would not be


9. We see no reason why either the Commission or the Council
should not look to the purposes underlying the applicable
municipal regulations when considering “good cause” under
MLUDMA, so long as those purposes are not inconsistent with
state law. See Utah Code Ann. § 10-9a-102(2) (LexisNexis 2015)
(“To accomplish the purposes of this chapter, municipalities may
enact all ordinances, resolutions, and rules . . . that they consider
necessary or appropriate for the use and development of land
within the municipality[.]”).




20150956-CA                     13               2017 UT App 190
              Baker v. Park City Municipal Corporation


“[c]ompatible with existing Single Family developments” in the
Subdivision itself. The Commission included in its report to the
Council a five-factor analysis explaining how the proposed
subdivided lots would compare with the lots surrounding them.
With respect to two of those factors—lot depth and overall
size—the Bakers’ proposed lots would be at odds with the
character of other lots within the Subdivision. It is true, as
previously noted, that Dority Springs sits on the edge of the
Subdivision, and there are non-Subdivision lots across the street
that are smaller than those owned by the Bakers’ neighbors in
the Subdivision. But it is not our place to re-weigh the evidence,
and a reasonable mind could certainly conclude that
“maintain[ing] and . . . enhanc[ing] the context” of the
Subdivision warrants drawing a hard line between lots that are
inside the Subdivision and lots that are not.

¶27 Accordingly, because the Council’s fourth conclusion
finds sufficient support in the record—and even though its other
conclusions may not be on so firm a footing—we agree with the
district court that the Council’s decision denying the Bakers’ plat
amendment was supported by substantial evidence and was not
otherwise arbitrary or capricious.

                    II. Illegality of the Decision

¶28 We therefore turn to the Bakers’ second main argument
on appeal, namely, that the Council’s decision was illegal. “A
determination of illegality requires a determination that the
decision . . . violates a law, statute, or ordinance in effect at the
time the decision was made[.]” Utah Code Ann. § 10-9a-801(3)(d)
(LexisNexis 2015). Thus, the question “depends on a proper
interpretation and application of the law.” Patterson v. Utah
County Board of Adjustment, 893 P.2d 602, 604 (Utah 1995). “These
are matters for our determination, and we accord no deference to
the district court or the [land use authority].” Id.

¶29 This argument can be quickly put to rest. The Bakers
maintain that the Council acted illegally when it “ignored the



20150956-CA                      14                  2017 UT App 190
              Baker v. Park City Municipal Corporation


presumption of approval [for plat amendments] under State
law” and supplemented its reading of “good cause” under
section 609(1)(a) with the LMC’s more specific definition.
However, the authority the Bakers cite in support of the
“presumption” they posit is not on point. Quoting our Supreme
Court’s decision in Western Land Equities, Inc. v. City of Logan, 617
P.2d 388 (Utah 1980), they correctly observe that “an applicant is
entitled to a . . . subdivision approval if his proposed
development meets the zoning requirements in existence at the
time of his application . . . , absent a compelling, countervailing
public interest.” Id. at 396. But the Bakers did not apply for
approval of a new subdivision; they applied to amend a
subdivision that was already in existence.

¶30 Applicants seeking to plat a new subdivision—typically,
developers—are entitled to have their applications reviewed
under section 603 of MLUDMA. That section provides that “if
the plat conforms to the municipality’s ordinances . . . and has
been approved by the culinary water authority, the sanitary
sewer authority, and the local health department, . . . the
municipality shall approve the plat.” Utah Code Ann. § 10-9a-
603(2)(a) (LexisNexis 2015) (emphasis added). See DCH Holdings,
LLC v. Nielsen, 2009 UT App 269, ¶ 3 n.1, 220 P.3d 178
(explaining that section 10-9a-603 governs the process for
approving the creation of a plat). In contrast, applicants seeking
to amend an existing plat must proceed under the approval
process articulated in section 609. As noted above, that section
provides that a “land use authority may approve the . . .
amendment of a plat . . . if the land use authority finds that . . .
there is good cause for the . . . amendment.” Utah Code Ann.
§ 10-9a-609(1)(a) (emphasis added). In short, unlike applications
to plat new subdivisions, applications for plat amendments do
not enjoy a presumption of regularity with an expectation of
approval.

¶31 Accordingly, we take no issue with the City’s decision to
supplement section 609(1)(a)’s general standard of “good cause”



20150956-CA                     15               2017 UT App 190
              Baker v. Park City Municipal Corporation


with a more specific definition where that definition is not in
conflict with MLUDMA. Indeed, MLUDMA itself provides that
“[t]o accomplish the purposes of this chapter, municipalities
may enact all ordinances . . . that they consider necessary or
appropriate for the use and development of land within the
municipality.” Id. § 10-9a-102(2). The LMC’s supplemental
definition of “Good Cause” appears to be an excellent example
of just such an ordinance. We therefore agree with the district
court that the Council’s decision to deny the Bakers’ plat
amendment was not illegal.


                         CONCLUSION

¶32 We agree with the district court that, given the evidence
in the record, the Council could reasonably conclude that the
Bakers’ proposed plat amendment lacked “good cause” under
MLUDMA. We further agree that the Council’s decision rested
upon a proper interpretation of MLUDMA and was therefore
not illegal. Accordingly, we hold that the district court did not
err in granting summary judgment to the City.

¶33   Affirmed.




20150956-CA                     16               2017 UT App 190